 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 


EXECUTION COPY





ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is entered into effective as of
November 18, 2013 by and between Jabil Circuit, Inc., a Delaware corporation
(the “Buyer), and Silicon Graphics International Corp., a Delaware corporation
(the “Seller”).  The Buyer and the Seller are referred to collectively herein as
the “Parties.”
 
RECITALS
 
                A.           The Seller currently manufactures, assembles and
provides testing services for all of its internet, storage and high performance
computer products, repair services, and third party fulfillment services
(including labor support for the Seller’s equipment installation into modular
datacenter products for deployment) in its facility known as “Building One”,
located at 100 Cashman Drive, Chippewa Falls, Wisconsin (the “Operations”).
 
B.           The Buyer desires to acquire from the Seller, and the Seller
desires to sell, transfer and assign to the Buyer, certain of its assets and
properties related to the Operations for the purchase price and upon the terms
and subject to the conditions hereinafter set forth.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
           1.           Certain Definitions. For the purposes of this Agreement:
 
           “Acquired Assets” means all right, title and interest in and to all
of the following assets: (a) the Acquired Equipment; (b) the Seller Owned
Premises; (c) to the extent assignable, Permits relating to the Operations; (d)
copies of all books, records and ledgers and other files, documents and
correspondence and materials exclusively relating to the Operations readily
available and in existence on the Closing Date; and (e) the Acquired Software
Applications; provided, however, that the Acquired Assets shall not include the
Excluded Assets.
 
           “Acquired Equipment” means each piece of equipment of the Seller set
forth on Schedule I (with Schedule I also attributing book values to each such
piece of equipment).
 
           “Acquired Software Applications” means those software applications
set forth in Section 3(k) of the Seller Disclosure Schedule, including (a) the
object code for such Applications; (b) the source code for such Applications;
and (c) associated Intellectual Property Rights.
 
           “Adverse Consequences” means all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages (other than, solely with respect to
a breach of the representations and warranties of the Seller contained in
Section 3(l), any lost profits, indirect, special or consequential damages),
dues, penalties, fines, costs, amounts paid in settlements, Liabilities,
obligations, Taxes, Liens, losses, expenses, and fees, including court costs and
reasonable attorneys’ fees and expenses.
 
 
 

--------------------------------------------------------------------------------

 
           “Affiliate” means a Person that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with the first-mentioned Person.
 
           “Affiliated Group” means any affiliated group within the meaning of
Code §1504(a) or any similar group defined under a similar provision of state,
local, or foreign law.
 
           “Applicable Law” means, with respect to any Person, any federal,
state, local or foreign statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment, decree
or other requirement of any Governmental Authority applicable to such Person or
any of its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents.
 
“Bid” means any bid, written proposal, written offer, or written quotation made
by the Seller or any of it Affiliates or by a contractor team or joint venture
in which the Seller or any of its Affiliates is participating, that, if
accepted, would lead to a U.S. Government Contract for products Seller intended
to make at Seller Owned Premises.
 
           “Business Day” means any day other than a Saturday, Sunday or a bank
holiday in the United States.
 
           “COBRA” means the requirements of Part 6 of Subtitle B of Title I of
ERISA and Code Sec. 4980B and of any similar state law.
 
           “Code” means the Internal Revenue Code of 1986, as amended.
 
           “Continuing Employee” means any Offered Employee who accepts an offer
of employment with the Buyer and becomes an employee of the Buyer in connection
with the transactions contemplated by this Agreement.
 
           “Employee Benefit Plan” means any “employee benefit plan” (as such
term is defined in ERISA Sec. 3(3)).
 
           “Employee Pension Benefit Plan” has the meaning set forth in ERISA
Sec. 3(2).
 
           “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Sec. 3(1).
 
           “Environmental, Health, and Safety Requirements” shall mean, all
federal, state, local, and foreign statutes, regulations, ordinances, and other
provisions having the force or effect of law, all as amended, all judicial and
administrative orders and determinations, all contractual obligations, and all
common law concerning public health and safety, worker health and safety,
pollution, or protection of the environment, including all those relating to (i)
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, exposure to, or cleanup of any Hazardous
Materials, substances or wastes, chemical substances or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, noise, odor, mold, or radiation, (ii) human
health with respect to exposure to Hazardous Materials, (iii) worker health and
safety with respect to exposure to Hazardous Materials or (iv) protection of
natural resources.
 
           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
 
2

--------------------------------------------------------------------------------

 
           “ERISA Affiliate” means each entity that is treated as a single
employer with the Seller for purposes of Code Sec. 414.
 
           “Fiduciary” has the meaning set forth in ERISA Sec. 3(21).
 
           “GAAP” means United States generally accepted accounting principles
as in effect from time to time, consistently applied.
 
           “Governmental Authority” means any foreign or domestic federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 
“U.S. Government Contract” means any contract or agreement to which the Seller
or any of its Affiliates is a party for a product that any of the Seller or its
Affiliates intends to make or has made at the Seller Owned Premises, including
an individual task order, delivery order, purchase order, or blanket purchase
agreement, any subcontract, teaming agreement, joint venture, basic ordering
agreement, pricing agreement, letter contract or other arrangement, with (i) any
U.S. Governmental Authority, or (ii) any other Person where a U.S. Governmental
Authority is the ultimate direct or indirect contracting party for the project
or activity that is the subject of such contract or agreement (such as where
products are provided directly or indirectly to a prime contractor to a U.S.
Government Authority, to a higher tier subcontractor to a prime contractor to a
U.S. Governmental Authority, or otherwise).
 
           “Hazardous Materials” shall mean: (a) any product, substance,
chemical, element, compound, mixture, solution, material, or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
processing, treatment, storage, disposal, transportation, spill, release or
effect, either by itself or in combination with other materials on or expected
to be associated with the Operations, is prohibited, limited, regulated,
monitored, or subject to reporting by any Environmental, Health, and Safety
Requirement; (b) those substances within the definition of “hazardous
substances,” “hazardous materials,” “hazardous waste,” “extremely hazardous
substances,” “hazardous chemicals,” “toxic chemicals,” “hazardous air
pollutants,” “toxic substances,” “oil and hazardous substances,” “toxic
mixtures” or words of similar import contained in any Environmental, Health, and
Safety Requirement, including in the regulations that are applicable to a
company or an entity having business in the United States, all as amended from
time to time; and (c) any material, waste or substance which comprises, in whole
or in part, includes, or is a by-product of:  (i) petroleum (including crude oil
or any fraction thereof which is not specifically listed or designated as a
hazardous substances, and natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel); (ii) asbestos; (iii) polychlorinated biphenyls;
(iv) flammables or explosives; or (v) radioactive materials.
 
           “Improvements” means buildings, structures, fixtures, building
systems and equipment, and all components thereof, including the roof,
foundation, load-bearing walls, and other structural elements thereof, heating,
ventilation, air conditioning, mechanical, electrical, plumbing and other
building systems, environmental control, remediation and abatement systems,
sewer, storm, and waste water systems, irrigation and other water distribution
systems, parking facilities, fire protection, security and surveillance systems,
and telecommunications, computer, wiring, and cable installations.
 
 
3

--------------------------------------------------------------------------------

 
           “Intellectual Property Rights” mean any rights existing under U.S.
patent law, copyright law, trade secret law, design rights law (whether or not
the design is capable of registration), mask work and chip topography
protections, and all similar proprietary rights and rights to exclude.  The term
“Intellectual Property Rights” shall mean such rights as they exist as of the
Closing Date.
 
           “Inventory” means all inventory, including raw materials, work in
process and finished products held for use in the Operations.
 
           “Knowledge” means, as to the Seller, the knowledge of any of the
Seller’s employees with primary responsibility for the applicable subject matter
as of the date of this Agreement (or, with respect to any certificate delivered
pursuant to this Agreement, as of the date of delivery of such certificate)
subject to such Knowledge qualifier.
 
           “Liability” means any liability or obligation of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.
 
           “Lien” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest with respect to the Acquired Assets.
 
           “Material Adverse Effect” means any effect or change that would be
(or would reasonably be expected to be) materially adverse to the Acquired
Assets or the Operations, taken as a whole, or to the ability of the Seller to
consummate timely the transactions contemplated by this Agreement, other than
any effect or change that results from (a) business, economic, market or
political conditions or events affecting the United States economy or world
economy; (b) natural disasters or calamities; (c) changes in Applicable Laws
that do not disproportionately affect the Acquired Assets or the Operations,
taken as a whole, relative to other comparable operations in the industry; (d)
the announcement or pendency of this Agreement and the transactions contemplated
hereby; (e) any actions taken (or omitted to be taken) at the specific request
of the Buyer; or (f) any action taken by a Party in connection with fulfilling
its obligations hereunder.
 
           “Multiemployer Plan” has the meaning set forth in ERISA Sec. 3(37).
 
           “Offered Employee” means an employee of the Seller who is offered
employment with the Buyer in connection with the transactions contemplated by
this Agreement.
 
           “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
 
           “Permits” means all permits, licenses, franchises, approvals and
authorizations that are required by Applicable Law to own or lease the Acquired
Assets or to conduct the Operations, as currently owned, leased or conducted.
 
           “Permitted Encumbrances” means with respect to the Seller Owned
Premises:  (a) real estate taxes, assessments and other governmental levies,
fees, or charges imposed with respect to such Seller Owned Premises that are not
due and payable as of the Closing Date; (b) mechanics’ liens and similar liens
for labor, materials, or supplies provided with respect to such Seller Owned
Premises incurred in the Ordinary Course of Business for amounts that are not
due and payable as of the Closing Date; and (c) zoning, building codes and other
land use laws regulating the use or occupancy of such Seller Owned Premises or
the activities conducted thereon that are imposed by any Governmental Authority
having jurisdiction over such Seller Owned Premises that are not violated by the
current use or occupancy of such Seller Owned Premises.
 
 
4

--------------------------------------------------------------------------------

 
           “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity, or a
Governmental Authority (or any department, agency, or political subdivision
thereof).
 
           “Real Property Laws” means all applicable building, zoning,
subdivision, health and safety and other land use laws, including The Americans
with Disabilities Act of 1990, as amended, and all insurance requirements.
 
           “Real Property Permits” means all certificates of occupancy, Permits,
licenses, franchises, approvals and authorizations.
 
           “Seller Leased Real Property” means all leasehold or subleasehold
estates and other rights to use or occupy any land, buildings, structures,
improvements, fixtures, or other interest in real property related to the
Operations.
 
           “Seller Owned Premises” means the facility known as “Building One”
located at 100 Cashman Drive, Chippewa Falls, Wisconsin, together with the land
such facility is located on, all buildings, structures, improvements and
fixtures located on the land, including all electrical, mechanical, plumbing and
other building systems, utility installations, water distribution systems, and
landscaping,  together with all easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights), owned
by the Seller and used in the Operations.
 
           “Tax” or “Taxes” means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax Liability of any other Person.
 
           “Tax Refunds” means any claim, right, or interest in or to any refund
for foreign, federal, state or local Taxes of any nature whatsoever for periods
ending on or prior to the Closing Date and any interest (or similar amount)
thereon.
 
           “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
           “Transfer Tax” includes all transfer, documentary, sales, use, stamp,
registration and other such Taxes and all conveyance fees, recording charges,
filing fees and other charges and fees (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement, but excludes income, capital gains, net worth, capital and
similar Taxes of the Seller.
 
 
5

--------------------------------------------------------------------------------

 
           2.           Purchase and Sale of Assets.
 
(a)           Acquired Assets.  Upon the terms and subject to the conditions of
this Agreement, at the Closing, the Buyer agrees to purchase, acquire and take
assignment and delivery from the Seller, and the Seller agrees to sell,
transfer, assign, convey and deliver to the Buyer, free and clear of all Liens,
all right, title and interest in and to the Acquired Assets.  Title to all of
the Acquired Assets which are capable of being transferred by physical delivery
shall be transferred from the Seller to the Buyer by means of physical delivery
thereof at the Closing.  Notwithstanding the foregoing, the Acquired Assets
shall not include any Excluded Assets.
 
(b)           Excluded Assets.  The Buyer and the Seller expressly understand
and agree that the following assets of the Seller shall be excluded from the
Acquired Assets (the “Excluded Assets”):
 
(i)           Certain Assets.  Any assets, tangible or intangible, real or
personal, listed on Schedule III.
 
(ii)           Equipment.  All equipment of the Seller other than the Acquired
Equipment;
 
(iii)           Inventory.  All Inventory of the Seller; and
 
(iv)           Corporate Records and Certain Other Assets.  All: (1) corporate
seals, minute books, charter and organizational documents, corporate stock
ledgers, and Tax Returns and supporting materials; (2) such other books and
records relating to the organization, existence or capitalization of the Seller;
(3) other records and materials relating to the Seller or any of its Affiliates
generally and not involving or relating to the acquisition of the Acquired
Assets by the Buyer, provided that the Seller shall also be permitted to
maintain and keep copies of any records or materials relating to the Operations
which are reasonably necessary or desirable to document, support or further the
Seller’s accounting, legal or Tax claims and positions; (4) all rights of the
Seller in respect of any bank and security accounts, safe deposit boxes and
vaults; (5) all cash on hand or in banks, marketable and non-marketable
securities and other investments, commercial paper, certificates of deposit and
other bank deposits, treasury bills and other cash equivalents and all rights in
any funds of any nature; (6) all trade accounts receivable and other rights to
payment from customers of the Seller; (7) all insurance policies of the Seller
in effect as of the date of this Agreement; and (8) all Tax Refunds relating to
periods ending on or before the Closing Date.
 
(c)           Assumption of Liabilities.
 
  Upon the terms and subject to the conditions of this Agreement, effective at
the time of the Closing, the Buyer shall assume, and agree to pay, perform,
fulfill and discharge, the following Liabilities and obligations of the Seller
(collectively, the “Assumed Liabilities”):
 
 
6

--------------------------------------------------------------------------------

 
(i)           Taxes.  All Liabilities for Taxes in respect of the Acquired
Assets that are attributable to the period of time beginning on the day after
the Closing Date, including the allocable portion of any taxable period that
begins prior to and ends after the Closing Date (but excluding any income,
capital gains or other similar Tax applicable to the Seller).
 
(d)           Excluded Liabilities.  Notwithstanding any other provision of this
Agreement, the Seller shall retain and remain liable for and obligated to
discharge and indemnify and hold the Buyer harmless for, the following
Liabilities and other obligations (collectively, the “Excluded Liabilities”):
 
(i)           Excluded Assets.  All Liabilities and obligations of the Seller or
any predecessor or Affiliate of the Seller to the extent that such Liabilities
or obligations relate to any of the Excluded Assets;
 
(ii)           Taxes.  All income, capital gains or similar Tax applicable to
the Seller.  All Liabilities and obligations for other Taxes of the Seller that
are attributable to the period of time ending on the Closing Date, including the
allocable portion of any taxable period that includes but ends after the Closing
Date;
 
(iii)           Warranty Obligations.  All Liabilities and obligations of the
Seller or any predecessor or Affiliate of the Seller under any contractual
commitment or any express or implied warranty with respect to any product
manufactured, sold, leased or delivered by the Seller related to the Operations
prior to the Closing Date.
 
(iv)           Employee Obligations.  Any Liability that may arise or has arisen
from the employment of employees with, or the termination of their employment
by, the Seller on or prior to the Closing Date, including, without limitation,
Liabilities arising from termination notices and severance pay requirements
under Applicable Law, employee contracts with the Seller and any of the Seller’s
termination policy and, including, without limitation, any Liability to the
Seller’s employees and their beneficiaries, whether they are or are not Offered
Employees, Continuing Employees or otherwise, in connection with Seller’s
vacation/PTO policy (except as expressly provided in Schedule 5(i)), retiree
medical benefits and any Employee Benefit Plan sponsored or maintained by
Seller, or to which the Seller contributes or has an obligation to contribute,
or with respect to which the Seller has any Liability related to the Operations,
including any defined benefit pension plan or equity compensation plan; and
 
(v)           Other Liabilities.  All other Liabilities and obligations of the
Seller or any predecessor or Affiliate of the Seller to the extent that such
Liabilities or obligations are not an Assumed Liability, including without
limitation, all Liabilities and obligations, express or implied, relating to or
arising out of Operations and the ownership or use of the Acquired Assets prior
to the Closing Date.
 
(e)           Purchase Price.  At the Closing, the Buyer shall pay to the
Seller, by wire transfer of immediately available funds to an account designated
by the Seller an amount equal to $6,300,000 (the “Purchase Price”) for the
Acquired Assets and the Assumed Liabilities.  The Purchase Price shall be paid
in United States currency.
 
(f)           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at such place as the Parties may
mutually agree in writing, commencing at 10:00 a.m. local time on last Business
Day of the month during which there has been the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated by this Agreement (other than conditions with respect to actions
the respective Parties shall take at the Closing itself) or such other date as
the Parties may mutually agree in writing (the “Closing Date”).  Simultaneously
with the Closing, the Parties shall execute and deliver a master supply
agreement on terms and conditions mutually acceptable to the Parties (the
“MSA”).
 
 
7

--------------------------------------------------------------------------------

 
(g)           Closing Deliveries.  At the Closing: (i) the Seller shall deliver
to the Buyer the various certificates, instruments, and documents referred to in
Section 7(a) below; (ii) the Buyer shall deliver to the Seller the various
certificates, instruments, and documents referred to in Section 7(b) below;
(iii) the Seller shall execute, acknowledge (if appropriate), and deliver to the
Buyer such other instruments of sale, transfer, conveyance, and assignment as
the Buyer and its counsel reasonably may request; and (iv) the Buyer shall
execute, acknowledge (if appropriate), and deliver to the Seller such other
instruments of assumption as the Seller and its counsel reasonably may request.
 
(h)           Transfer Taxes.  Each Party shall prepare and file all necessary
Tax Returns and other documentation relating to Transfer Taxes that such Party
is required to file under Applicable Law, shall provide the other Party with a
reasonable opportunity to review and comment on such Tax Returns prior to their
filing, and shall make such changes as are reasonably requested by the other
Party.  The Buyer shall bear and pay any Transfer Taxes, except that the Seller
shall bear and pay any Transfer Taxes applicable to the sale, transfer,
assignment, conveyance and delivery of the Seller Owned Premises to the
Buyer.  The Buyer and the Seller shall cooperate with each other to the extent
legally permitted to minimize such Transfer Taxes.
 
(i)           Allocation.  The Buyer shall prepare an allocation of the Purchase
Price (and all other capitalized costs) and the Assumed Liabilities among the
Acquired Assets in accordance with Section 1060 of the Code and shall deliver
such allocation to the Seller within 60 days after the Closing Date.  The Buyer
and the Seller and their Affiliates shall report, act and file Tax Returns
(including, but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistent with such allocation prepared by the
Buyer.  The Seller shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as the Buyer may reasonably
request to prepare such allocation.  Neither the Buyer nor the Seller shall take
any position (whether in audits, Tax Returns or otherwise) that is inconsistent
with such allocation unless required to do so by Applicable Law.
 
           3.           Representations and Warranties of the Seller.  The
Seller represents and warrants to the Buyer that the statements contained in
this Section 3 are correct and complete as of the date of this Agreement and
shall be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 3), except as set forth in the disclosure schedule
accompanying this Agreement and initialed by the Parties (the “Seller Disclosure
Schedule”).  Any information disclosed in the Seller Disclosure Schedule shall
be deemed disclosed for all purposes of this Agreement and all sections of the
Seller Disclosure Schedule, as and to the extent that the content or context of
such disclosure makes it reasonably apparent on its face that such disclosure is
applicable to this Agreement and any other section of the Seller Disclosure
Schedule, and the disclosure of information in the Seller Disclosure Schedule is
not to be construed as meaning that such information is required to be disclosed
by this Agreement.  Any information and dollar thresholds provided in the Seller
Disclosure Schedule are not to be used as a basis for interpreting the terms
“material” or “Material Adverse Effect.”  The Seller Disclosure Schedule shall
be arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 3.
 
(a)           Organization of the Seller.  The Seller is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Delaware.
 
(b)           Authorization of transaction.  The Seller has full power and
authority (including full corporate or other entity power and authority) to
execute and deliver this Agreement and to perform its obligations
hereunder.  Without limiting the generality of the foregoing, the board of
directors of the Seller has duly authorized the execution, delivery and
performance of this Agreement by the Seller.  This Agreement constitutes the
valid and legally binding obligation of the Seller, enforceable in accordance
with its terms and conditions.
 
 
8

--------------------------------------------------------------------------------

 
(c)           Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement  (including the assignments and assumptions referred to in Section 2
above), shall: (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority or court to which the Seller is subject or any provision
of the charter or bylaws of the Seller; or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Seller is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Lien upon any
of its assets), except for any such violations, conflicts, breaches, defaults or
accelerations that would not, individually, or in the aggregate, result in a
Material Adverse Effect.  The Seller does not need to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any third
party or Governmental Authority in order for the Parties to consummate the
transactions contemplated by this Agreement, including the assignments and
assumptions referred to in Section 2 above, with each such filing,
authorization, consent or approval referred to in Section 3(c) of the Seller
Disclosure Schedule being referred to as a “Consent.”
 
(d)           Brokers’ fees.  The Seller has no Liability or obligation to pay
any fees, or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated.
 
(e)           Title to assets.  The Seller has good and marketable title to, or
a valid leasehold interest in, the Acquired Assets, free and clear of all Liens
or restriction on transfer.
 
(f)           Solvency.  As of the Closing, the Seller will be solvent and will
(i) be able to pay its debts as they become due and (ii) own property that has a
fair saleable value greater than the amounts required to pay its debts.  No
transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of the Seller and
its Affiliates.
 
(g)           Financial Information.  The book value of the Acquired Equipment
set forth in the financial statements of the Seller as of September 27, 2013, as
prepared in accordance with GAAP and consistent with the historical preparation
of the Seller’s financial statements, was $278,435.  The financial information
setting forth certain fixed and variable costs relating to the operation of the
Seller Owned Premises, as provided to the Buyer prior to the date of this
Agreement in the Buyer’s due diligence portal in an electronic file entitled
“Operations Cost Breakdown” is complete and correct in all material respects.
 
(h)           Legal compliance.  The Seller and its Affiliates are in compliance
with, and since October 8, 1998, have been in compliance with, all Applicable
Laws, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against it
alleging any failure so to comply in connection with the Operations, except for
any such failures that would not, individually or in the aggregate, result in a
Material Adverse Effect.  To the Seller’s Knowledge, the Seller and its
Affiliates have not offered, paid, promised to pay or authorized the payment,
directly or indirectly through any other person or entity, of anything of value
to a foreign official (including employees of state-owned entities) or political
party or candidate for public office, for the purpose of influencing any act or
decision of such official or of the government to obtain or retain business in
connection with the Acquired Assets.
 
 
9

--------------------------------------------------------------------------------

 
 (i)           Tax matters.
 
(i)           The Seller has filed all Tax Returns that it was required to file
related to the Acquired Assets.  All such Tax Returns were correct and complete
in all respects and were prepared in substantial compliance with all Applicable
Laws and regulations.  All Taxes owed by the Seller (whether or not shown or
required to be shown on any Tax Return) related to the Acquired Assets have been
paid.  The Seller currently is not the beneficiary of any extension of time
within which to file any non-income Tax Return related to the Acquired
Assets.  There are no Liens on any of the Acquired Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.
 
(ii)           The Seller has, with respect to the Operations, withheld and paid
all Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.
 
(iii)           With respect to the Acquired Assets, the Seller does not expect
any Governmental Authority to assess any additional Taxes for any period for
which Tax Returns have been filed.  With respect to the Acquired Assets, there
is no dispute or claim concerning any Tax Liability of the Seller either: (A)
claimed or raised by any Governmental Authority in writing; or (B) as to which
the Seller has Knowledge based upon personal contact with any agent of such
Governmental Authority.  Section 3(i) of the Seller Disclosure Schedule lists
all state and local Tax Returns filed with respect to the Seller that are
applicable to the Acuired Assets for taxable periods ended on or after December
31, 2009, indicates those Tax Returns that have been audited, and indicates
those Tax Returns that currently are the subject of audit.
 
(iv)           The Seller has not, with respect to the Acquired Assets, waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency.
 
(v)           The Seller does not have any Liability for the Taxes of any Person
by contract or otherwise that is applicable to the Operations.
 
(j)           Real Property.
 
(i)           Section 3(j)(i) of the Seller Disclosure Schedule sets forth the
address and description of the Seller Owned Premises.  There is no other real
property owned by the Seller used in connection with the Operations.
 
(ii)           With respect to the Seller Owned Premises:
 
(A)           the Seller has good and marketable indefeasible fee simple title
to the Seller Owned Premises, free and clear of any Lien, easement, covenant, or
other restriction, except for Permitted Encumbrances;
 
 
10

--------------------------------------------------------------------------------

 
(B)           there are no pending or, to the Knowledge of the
Seller, threatened condemnation proceedings, lawsuits, or administrative actions
relating to the Seller Owned Premises or any other matters affecting adversely
the current use, occupancy, or value thereof;
 
(C)           the legal description for the Seller Owned Premises contained in
the deed therefor describes such Seller Owned Premises fully and adequately, all
buildings and improvements are located within the boundary lines of the
described Seller Owned Premises and are not in violation of applicable setback
requirements, zoning laws, and ordinances, and do not encroach on any easement
that may burden the Seller Owned Premises, and the Seller Owned Premises does
not serve any adjoining property for any purpose inconsistent with Seller’s
current use of the Seller Owned Premises, and the Seller Owned Premises is not
located within any flood plain or subject to any similar type restriction for
which any Permits or licenses necessary to the use thereof have not been
obtained;
 
(D)           all facilities and Improvements on the Seller Owned Premises have
received all approvals of Governmental Authorities (including Permits) required
in connection with the ownership or operation thereof and have been operated and
maintained in accordance with Applicable Law;
 
(E)           there are no leases, subleases, assignments, licenses,
concessions, or other agreements, written or oral, granting to any Person the
right of use or occupancy of any portion of the Seller Owned Premises;
 
(F)           there are no outstanding options or rights of first refusal to
purchase such Seller Owned Premises, or any portion thereof or interest therein;
 
(G)           there are no parties (other than the Seller) in possession of
Seller Owned Premises, other than tenants under any leases disclosed in Section
3(j)(ii) of the Seller Disclosure Schedule who are in possession of space to
which they are entitled;
 
(H)           there are no service contracts, management agreements, operating
agreements or any similar contracts or agreements relating solely to the Seller
Owned Premises; and
 
(I)           the Seller has complied with all applicable zoning ordinances
relating to the nonconforming use of structures on the Seller Owned Premises,
including, without limitation, ordinances regulating: (i) any improvements,
alterations, additions or restorations made to such structures, including
following an event of casualty; (ii) the continuous use of such structures; and
(iii) the uniformity of the use of such structures.
 
(iii)           The Seller does not have any Seller Leased Real Property, other
than the facility known as “Building 6” located at 2701 Olson Drive , Chippewa
Falls, Wisconsin.
 
(iv)           The Seller Owned Premises identified in Section 3(j)(i) of the
Seller Disclosure Schedule comprises all of the real property used or intended
to be used in, or otherwise related to, the Operations; and the Seller is not a
party to any agreement or option to purchase any additional real property or
interest therein related to the Operations.
 
(v)           All Improvements included in the Seller Owned Premises are in good
condition and repair and sufficient for the Operations as currently
conducted.  All costs for labor and materials for all Improvements included in
the Seller Owned Premises have been paid in full.  There are no structural
deficiencies or latent defects affecting any of the Improvements and there are
no facts or conditions affecting any of the Improvements included in the Seller
Owned Premises which would, individually or in the aggregate, interfere in any
respect with the use or occupancy of the Improvements included in the Seller
Owned Premises or any portion thereof.
 
 
11

--------------------------------------------------------------------------------

 
(vi)           There is no condemnation, expropriation, temporary taking or
other proceeding in eminent domain, pending or threatened, affecting the Seller
Owned Premises or any portion thereof or interest therein.  There is no
injunction, decree, order, writ or judgment outstanding, or any claim,
litigation, administrative action or similar proceeding, pending or threatened,
relating to the ownership, lease, use or occupancy of the Seller Owned Premises
or any portion thereof, or the Operations as currently conducted thereon.
 
(vii)           The Seller Owned Premises is in compliance with all Real
Property Laws affecting the Seller Owned Premises, and the current use and
occupancy of the Seller Owned Premises and Operations do not violate any Real
Property Laws.  The Seller has not received any notice of violation of any Real
Property Law and there is no basis for the issuance of any such notice or the
taking of any action for such violation.  There is no pending or, to the
Knowledge of Seller, anticipated change in any Real Property Law that will
materially impair the ownership, lease, use or occupancy of the Seller Owned
Premises or any portion thereof in the continued conduct of the Operations, as
presently conducted.
 
(viii)           The Seller Owned Premises has direct vehicular and pedestrian
access to a public street adjoining the Seller Owned Premises, or has vehicular
and pedestrian access to a public street via an insurable, permanent,
irrevocable and appurtenant easement benefiting such Seller Owned Premises, and
such access is not dependent on any land or other real property interest that is
not included in the Seller Owned Premises.  None of the Improvements included in
the Seller Owned Premises or any portion thereof is dependent for its access,
use or operation on any land, building, improvement or other real property
interest that is not included in the Seller Owned Premises.
 
(ix)           All water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Seller Owned Premises have been installed and are
operational and sufficient for the Operation as currently conducted
thereon.  Each such utility service enters the Seller Owned Premises from an
adjoining public street or valid private easement in favor of the supplier of
such utility service or appurtenant to such Seller Owned Premises, and is not
dependent for its access, use or operation on any land, building, improvement or
other real property interest that is not included in the Seller Owned Premises.
 
(x)           All Real Property Permits of all Governmental Authorities, board
of fire underwriters, association or any other entity having jurisdiction over
the Seller Owned Premises that are required or appropriate to use or occupy the
Seller Owned Premises or to conduct the Operations as currently conducted
thereon have been issued and are in full force and effect.  Section 3(j)(x) of
the Seller Disclosure Schedule lists all material Real Property Permits held by
the Seller with respect to the Seller Owned Premises.  The Seller has delivered
to the Buyer a true and complete copy of all Real Property Permits.  The Seller
has not received any notice from any Governmental Authority or other entity
having jurisdiction over the Seller  Real Property threatening a suspension,
revocation, modification or cancellation of any Real Property Permit and there
is no basis for the issuance of any such notice or the taking of any such
action.  The Real Property Permits are transferable to the Buyer without the
consent or approval of the issuing Governmental Authority or entity; no
disclosure, filing or other action by the Seller is required in connection with
such transfer; and the Buyer shall not be required to assume any additional
Liabilities or obligations under the Real Property Permits as a result of such
transfer.
 
 
12

--------------------------------------------------------------------------------

 
(xi)           The classification of the Seller Owned Premises under applicable
Real Property Laws, permits the use and occupancy of such Seller Owned Premises
and the Operations, and permits the Improvements located thereon as currently
constructed, used and occupied.  There are sufficient parking spaces, loading
docks and other facilities at the Seller Owned Premises to comply with such
zoning laws, ordinances and regulations.  The Seller’s use or occupancy of the
Seller Owned Premises or any portion thereof or the conduct of the Operations as
currently conducted thereon is not dependent on a “permitted non-conforming use”
or “permitted non-conforming structure” or similar variance, exemption or
approval from any Governmental Authority.
 
(xii)           The current use and occupancy of the Seller Owned Premises and
the conduct of the Operations as currently conducted thereon do not violate any
easement, covenant, condition, restriction or similar provision in any
instrument of record or other unrecorded agreement affecting such Seller Owned
Premises (the “Seller Encumbrance Documents”).  The Seller has not received any
notice of violation of any Seller Encumbrance Documents, and there is no basis
for the issuance of any such notice or the taking of any action for such
violation.
 
(xiii)           None of the Improvements included in the Seller Owned Premises
encroaches on any land that is not included in the Seller Owned Premises or on
any easement affecting such Seller Owned Premises, or violates any building
lines or set-back lines, and there are no encroachments onto the Seller Owned
Premises, or any portion thereof, that would interfere with the use or occupancy
of such Seller Owned Premises or the continued conduct of the Operations as
currently conducted thereon.
 
(xiv)           The Seller Owned Premises is a separate lot for real estate Tax
and assessment purposes, and no other real property is included in such Tax
parcel.  There are no Taxes, assessments, fees, charges or similar costs or
expenses imposed by any Governmental Authority, association or other entity
having jurisdiction over the Seller Owned Premises (collectively, the “Seller
Owned Real Estate Impositions”) with respect to any Seller Owned Premises or
portion thereof that are delinquent.  Section 3(j)(xiv) of the Seller Disclosure
Schedule sets forth all Seller Owned Real Estate Impositions that are due and
payable with respect to the Seller Owned Premises.  There is no pending or
threatened increase or special assessment or reassessment of any Seller Owned
Real Estate Impositions for the Seller Owned Premises.
 
(xv)           None of the Seller Owned Premises or any portion thereof is
located in a flood hazard area (as defined by the Federal Emergency Management
Agency).
 
(xvi)           There is no amount due and payable to any architect, contractor,
subcontractor, materialman, or other person or entity for work or labor
performed for, or materials or supplies provided to, or in connection with, the
Seller Owned Premises or portion thereof which is delinquent.  There is no work
or labor being performed for, or materials or supplies being provided to, or in
connection with, any Real Property or portion thereof, or to be performed or
supplied prior to Closing, other than routine maintenance and repair work which
costs and expenses which shall be paid in full prior to Closing.
 
 
13

--------------------------------------------------------------------------------

 
(xvii)           The Seller Owned Premises has access to water resources
necessary in the Operations as currently conducted thereon, and such access to
and use of such water resources is not dependent on the ownership or lease of
any other real property, easements, or real property interests, contractual
rights, shares, certificates, permits, or other rights, interests, or privileges
of any kind which are not held by the Seller.
 
(xviii)           There are no pending property insurance claims with respect to
the Seller Owned Premises or any portion thereof.  The Seller has not received
any notice from any insurance company or any board of fire underwriters (or any
entity exercising similar functions) with respect to the Seller Owned Premises
or any portion thereof: (A) requesting the Seller to perform any repairs,
alterations, improvements, or other work for the Seller Owned Premises which the
Seller has not completed in full or (B) notifying the Seller of any defects or
inadequacies in the Seller Owned Premises which would materially adversely
affect the insurability of the Seller Owned Premises or the premiums for the
insurance thereof.
 
(k)           Intellectual Property. Section 3(k) of the Seller Disclosure
Schedule identifies the Acquired Software Applications and, for each such
Application, provides the Application's name and lists its current version
number.  To its Knowledge, the Seller owns all right, title, and interest in and
to the Acquired Software Applications.
 
(l)           Sufficiency of Assets.  The Seller owns or leases all buildings,
machinery, equipment, and other assets necessary for the conduct of the
Operations as presently conducted.  Except as set forth in Section 3(l) of the
Seller Disclosure Schedule, all such material assets are included within the
Acquired Assets.  Each piece of Acquired Equipment is free from material defects
(patent and latent), has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear), and is suitable for the purposes for which it presently is used.
 
(m)           Powers of attorney.  There are no outstanding powers of attorney
executed on behalf of the Seller with respect to the Acquired Assets.
 
(n)           Insurance.  The Seller and its Affiliates have in full force and
effect all insurance policies, with coverage in customary amounts (subject to
reasonable deductibles), sufficient to provide adequate insurance coverage for
all of the Acquired Assets and the Operations for all risks customarily insured
against by Persons engaged in a similar business, and in compliance with all
Applicable Laws.  There are no pending claims against any such insurance policy
as to which the insurers have denied liability. Section 3(n) of the Seller
Disclosure Schedule describes any self-insurance arrangements affecting the
Seller with respect to the Operations.
 
(o)           Litigation.  Section 3(o) of the Seller Disclosure Schedule sets
forth each instance in which the Seller in connection with the Operations: (i)
is subject to any outstanding injunction, judgment, order, decree, ruling, or
charge; or (ii) is a party or, to the Knowledge of the Seller, is threatened to
be made a party to any action, suit, proceeding, hearing, or investigation of,
in, or before (or that could come before) any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before (or that could come before) any arbitrator.  None of the actions, suits
proceedings, hearings, and investigations set forth in Section 3(o) of the
Seller Disclosure Schedule, if determined adversely to the Seller, would have a
Material Adverse Effect.  The Seller has no reason to believe that any such
action, suit, proceeding, hearing, or investigation may be brought or threatened
against the Seller.
 
 
14

--------------------------------------------------------------------------------

 
(p)           Product Warranty.  With respect to products to be manufactured by
the Buyer in the Seller Owned Premises following the Closing Date, each similar
product manufactured, sold, leased, or delivered by the Seller related to the
Operations prior to the Closing Date, has been in substantial conformity with
all applicable contractual commitments and all warranties required thereby,
except for nonconformities that would not, individually, or in the aggregate,
result in a Material Adverse Effect.
 
(q)           Product Liability.  The Seller has no known Liability arising out
of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
the Seller related to the Operations, except for any Liability that would not,
individually, or in the aggregate, result in a Material Adverse Effect.
 
(r)           Employees.
 
(i)           With respect to the Offered Employees:
 
(A)           there is no collective bargaining agreement or relationship with
any labor organization;
 
(B)           there is no employee stock option or the like offered or to be
offered by the Seller that would result in Liability to the Buyer;
 
(C)           the Seller has paid to each Continuing Employee an amount equal to
the full value of any accrued and unused vacation/PTO benefit in excess of 80
hours which has been earned by each Continuing Employee and accrued by the
Seller as of the Closing Date;
 
(D)           to the Knowledge of the Seller, no Offered Employee: (1) has any
present intention to terminate his or her employment; or (2) is a party to any
confidentiality, non-competition, proprietary rights or other such agreement
with any Person besides such entity that would be material to the performance of
such Offered Employee’s employment duties, or the ability of such entity or the
Buyer to conduct the business of such entity;
 
(E)           no labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition;
 
(F)           to the Knowledge of the Seller, no union organizing or
decertification efforts are underway or threatened and no other question
concerning representation exists;
 
(G)           no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the Knowledge of the Seller,
threatened;
 
(H)           there is no workers compensation liability, experience, or matter
that could have a Material Adverse Effect;
 
(I)           there is no employment-related charge, complaint, grievance,
investigation, inquiry, or obligation of any kind, pending or, to the Knowledge
of the Seller, threatened in any forum, relating to an alleged violation or
breach by the Seller (or its officers or directors) of any law, regulation, or
contract;
 
 
15

--------------------------------------------------------------------------------

 
(J)           to the Knowledge of the Seller, no Offered Employee has committed
any act or omission giving rise to material liability for any violation or
breach identified in subsection (H) above; and
 
(K)           no Offered Employee is currently or has, within the last three
years, been suspended, debarred, or proposed for suspension or debarment from
bidding on any contract with any Governmental Authority, declared ineligible, or
otherwise excluded from participation in the award of any contract with any
Governmental Authority or for any reason been listed on the List of Parties
Excluded from Federal Procurement and Non-procurement programs, and, to the
Knowledge of the Seller,  no circumstances exist that would warrant the
institution of suspension or debarment proceedings against any Offered Employee.
 
(ii)           There are no employment contracts, severance agreements or other
termination, retention, change-of-control or similar agreements with any Offered
Employees (except as contemplated by this Agreement), including any such
agreement that contains change-in-control or similar provisions that accrue
subsequent to the Closing Date; and there are no written personnel policies,
rules, or procedures applicable to Offered Employees except for general policies
pertaining to all of Seller’s employees such as an employee handbook.
 
(iii)           With respect to this transaction, any notice required under any
law or collective bargaining agreement has been given, and all bargaining
obligations, information and consultation obligations with any Offered Employee
representative have been, or prior to the Closing Date will be,
satisfied.  Within the past 3 years, the Seller has not implemented any plant
closing or layoff of employees at the Seller Owned Premises that could implicate
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar foreign, state, or local law, regulation, or ordinance, and no such
action will be implemented without advance notification to the Buyer.
 
(s)           Employee Benefits.
 
(i)           Section 3(s)(i) of the Seller Disclosure Schedule lists each
Employee Benefit Plan and other material plan, program or arrangement that the
Seller maintains, to which the Seller contributes or has any obligation to
contribute, or with respect to which the Seller has any Liability related to the
Offered Employees.
 
(A)           Each such Employee Benefit Plan and other material plan , program
or arrangement for Offered Employees (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and the terms of any applicable
collective bargaining agreement and complies in form and in operation in all
respects with the applicable requirements of ERISA, the Code, and other
Applicable Laws.
 
(B)           All contributions for Offered Employees (including all employer
contributions and employee salary reduction contributions) that are due under
each Employee Benefit Plan and other material plan program or arrangement, have
been made within the time periods prescribed by ERISA and the Code to each such
Employee Benefit Plan that is an Employee Pension Benefit Plan, and all
contributions for any period ending on or before the Closing Date that are not
yet due have been made to each such Employee Pension Benefit Plan or accrued in
accordance with the past custom and practice of the Seller. All premiums or
other payments for all periods ending on or before the Closing Date have been
paid with respect to each such Employee Benefit Plan and other material plan,
program or arrangement that is an Employee Welfare Benefit Plan.
 
 
16

--------------------------------------------------------------------------------

 
(C)           Each such Employee Benefit Plan for Offered Employeees that is
intended to meet the requirements of a “qualified plan” under Code §401(a) has
received a determination from the Internal Revenue Service that such Employee
Benefit Plan is so qualified, and nothing has occurred since the date of such
determination that could adversely affect the qualified status of any such
Employee Benefit Plan. All such Employee Benefit Plans for Offered Employees
have been timely amended for all such requirements and have been submitted to
the Internal Revenue Service for a favorable determination letter within the
latest applicable remedial amendment period.
 
(ii)           Neither the Seller nor any ERISA Affiliate contributes to, has
any obligation to contribute to, or has any Liability (including withdrawal
liability as defined in ERISA Sec. 4201) under or with respect to any
Multiemployer Plan.
 
(iii)           Neither the Seller nor any ERISA Affiliate contributes to, has
any obligation to contribute to, or has any Liability under or with respect to
any Employee Pension Benefit Plan that is a “defined benefit plan” (as defined
in ERISA Sec. 3(35)). No asset of the Seller is subject to any Lien under ERISA
or the Code.
 
(iv)           The Seller does not maintain, contribute to or have an obligation
to contribute to, and does not have any Liability with respect to, any Employee
Welfare Benefit Plan providing health or life insurance or other welfare-type
benefits for any Offered Employee (or any spouse or other dependent thereof)
other than in accordance with COBRA.
 
(v)           Section 3(s)(v) of the Disclosure Schedule lists each agreement,
contract, plan, or other arrangement relating to Offered Employees, whether or
not written and whether or not an Employee Benefit Plan (collectively a “Plan”),
to which the Seller is a party that is a “nonqualified deferred compensation
plan” subject to Code §409A.  Each Plan complies with the requirements of Code
§409A(a)(2), (3), and (4) and any Internal Revenue Service guidance issued
thereunder and no amounts under any such Plan is or has been subject to the
interest and additional tax set forth under Code §409A(a)(1)(B).  The Seller
does not have any actual or potential obligation to reimburse or otherwise
‘‘gross-up’’ any Person for the interest or additional tax set forth under Code
§409A(a)(1)(B).
 
(t)           Environment, health, and safety.
 
(i)           The Seller and its Affiliates have at all times complied and are
in compliance with all Environmental, Health, and Safety Requirements with
respect to the Operations.
 
(ii)           Without limiting the generality of the foregoing, each of the
Seller and its Affiliates has obtained and at all times complied with, and is in
compliance with all Permits that are required pursuant to Environmental, Health,
and Safety Requirements for the occupation of the Seller Owned Premises and the
conduct of the Operations, as presently conducted (the "EHS Permits"); and a
list of all such EHS Permits is set forth on Section 3(t)(ii) of the Seller
Disclosure Schedule.  The Seller has delivered to the Buyer a true and complete
copy of all EHS Permits currently required under Environmental, Health, and
Safety Requirements.  The Seller has not received any notice from any
Governmental Authority threatening a suspension, revocation, modification or
cancellation of any EHS Permit, and to the Seller's Knowledge there is no basis
for the issuance of any such notice or the taking of any such action.  The EHS
Permits are transferable to the Buyer without the consent or approval of the
issuing Governmental Authority; no disclosure, filing or other action by the
Seller is required in connection with such transfer; and the Buyer shall not be
required to assume any Liabilities under the EHS Permits as a result of such
transfer.
 
(iii)           Neither the Seller nor its Affiliates has received any written
or oral notice, report or other information regarding any actual or alleged
violation of Environmental, Health, and Safety Requirements, or any Liabilities,
including any investigatory, remedial or corrective obligations, relating to any
of them or their facilities arising under Environmental, Health, and Safety
Requirements.
 
 
17

--------------------------------------------------------------------------------

 
(iv)           None of the following exists at the Seller Owned Premises:  (A)
underground storage tanks; (B) asbestos-containing material in any form or
condition; (C) materials or equipment containing polychlorinated biphenyls; (D)
landfills, surface impoundments, or disposal areas; (E) above-ground storage
tanks containing or which at one time contained Hazardous Materials; or (F)
materials or equipment containing lead-based paint in any form or condition.
 
(v)           With respect to the Operations, neither the Seller nor its
Affiliates have treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, manufactured, distributed, exposed any person
to, or released any substance, including without limitation any Hazardous
Materials, or owned or operated any property or facility (and no such property
or facility is contaminated by any such substance) so as to give rise to any
current or future Liabilities, including any Liability for fines, penalties,
response costs, corrective action costs, personal injury, property damage,
natural resources damages or attorneys’ fees, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Solid Waste Disposal Act, as amended, or any other Environmental, Health, and
Safety Requirements.
 
(vi)           Neither this Agreement nor the consummation of the transactions
that are the subject of this Agreement will result in any obligations for site
investigation or cleanup, or notification to or consent of government agencies
or third parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.
 
(vii)           With respect to the Operations, neither the Seller nor its
Affiliates has assumed, undertaken, provided an indemnity with respect to, or
otherwise become subject to any Liability, including without limitation any
obligation for corrective or remedial action, of any other Person relating to
Environmental, Health, and Safety Requirements.
 
(viii)           With respect to the Operations, no facts, events or conditions
relating to the past or present facilities, properties or operations of the
Seller or any of its Affiliates will prevent, hinder or limit continued
compliance with Environmental, Health, and Safety Requirements, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental,
Health, and Safety Requirements, or give rise to any other Liabilities pursuant
to Environmental, Health, and Safety Requirements, including without limitation
any relating to on-site or off-site releases or threatened releases of, or
exposure to, Hazardous Materials, substances or wastes, personal injury,
property damage or natural resources damage.
 
 
18

--------------------------------------------------------------------------------

 
(ix)           The Seller has furnished to the Buyer: (i) all environmental
audits, assessments, investigations, reports and other material environmental
documents with respect to the Operations, including, but not limited to any
Phase I and Phase II environmental assessments,  relating to its or its or
Affiliates’ past or current properties, facilities, or operations that are in
their possession or under their reasonable control; and (ii) all correspondence
and other documents relating to communications to or from any governmental
entity or any third party regarding violations of and Environmental, Health, and
Safety Requirements or of any conditions that would give rise to any Liability
or responsibility under the Environmental, Health, and Safety Requirements in
connection with the Seller’s business located at the Seller Owned Premises,
delivered or received by the Seller within the last 10 years.
 
(u)           Certain business relationships with the Seller.  None of the
Seller’s directors, officers or employees owns, or otherwise has any direct
financial interest in, any of the Acquired Assets, or, to Seller’s Knowledge,
otherwise has a direct financial interest in any non-arm’s length transaction
with respect to the Operations.


(v)           Suppliers.
 
(i)           Section 3(v)(i) of the Seller Disclosure Schedule lists the 20
largest product suppliers of the Seller with respect to the Operations for each
of the two most recent fiscal years and sets forth opposite the name of each
such supplier the percentage of consolidated net expense attributable to such
supplier.  Section 3(v)(i) of the Seller Disclosure Schedule also lists any
additional current suppliers that the Seller anticipates shall be among the 20
largest suppliers for the current fiscal year.
 
(ii)           No material supplier of the Seller has indicated that it shall
stop, or materially decrease the rate of, supplying materials, products or
services to the Seller.
 
(w)           U.S. Government Contracts. Except as set forth in Section 3(w) of
the Seller Disclosure Schedule:
 
(i)           none of the Seller and its Affiliates is undergoing or has
undergone within the last three (3) years any material audit, inspection, or
examination of records by any U.S. Governmental Authority relating to any U.S.
Government Contract except for audits, inspections, or examinations conducted in
the Ordinary Course of Business;
 
(ii)           none of the Seller and its Affiliates has received written notice
of any investigation, audit or review relating to any U.S. Government Contract
within the last three (3) years except for audits or reviews conducted in the
Ordinary Course of Business;
 
(iii)           none of the Seller and its Affiliates has conducted any material
internal investigation in connection with any Government Contract within the
last three (3) years;
 
(iv)           none of the Seller and its Affiliates has made any disclosure to
any U.S. Governmental Authority or other customer or prime contractor or
higher-tier subcontractor related to any suspected, alleged, or possible
violation of a contract requirement, any apparent or alleged irregularity,
misstatement or omission arising under or relating to a U.S. Government Contract
or U.S. Government Bid, or any violation of Applicable Law within the last three
years that has resulted in a termination;
 
 
19

--------------------------------------------------------------------------------

 
(v)           none of the Continuing Employees currently hold a security
clearance, as specified in the National Industrial Security Program Operating
Manual, DOD 5220.22-M (February 2006), and any supplements, amendments or
revised editions thereof;
 
(vi)           none of the Acquired Assets are currently approved or cleared, as
specified in the National Industrial Security Program Operating Manual, DOD
5220.22-M (February 2006), and any supplements, amendments or revised editions
thereof;
 
(vii)           none of the Acquired Assets is controlled by the International
Traffic in Arms Regulations administered by the Directorate of Defense Trade
Controls, U.S. Department of State, 22 C.F.R. parts 120-130; and
 
(viii)           none of the Seller and its Affiliates has: (A) received any
written notice terminating any U.S. Government Contract or indicating an intent
to terminate for default within the last six (6) months ; or (B) taken any
action and is not a party to any litigation, claim, or threatened claim or
litigation, or any similar litigation or claim in the past three (3) years,
involving a U.S. Government Contract.
 
(x)           Disclosure.  The Seller makes no representations or warranties of
any kind (express or implied), including with respect to the financial condition
or results of the Operations or performance of the Acquired Equipment, except as
expressly set forth in this Agreement and the Seller Disclosure
Schedule.  Except as set forth in this Agreement, the Seller disclaims any other
representations or warranties with respect to the subject matter of this
Agreement, including the Exhibits or Schedules incorporated herein by reference.
 
           4.           Representations and Warranties of the Buyer.  The Buyer
represents and warrants to the Seller that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and shall be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4).
 
(a)           Organization of the Buyer.  The Buyer is a corporation (or other
entity) duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its incorporation (or other formation).
 
(b)           Authorization of transaction.  The Buyer has full power and
authority (including full corporate or other entity power and authority) to
execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Buyer, enforceable in accordance with its terms and conditions.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated by this Agreement have been duly authorized by the Buyer.
 
(c)           Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above), shall:  (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority or court to which the Buyer is subject or any provision
of its charter or bylaws or other governing document; or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which the Buyer is a party or by which it is bound or to
which any of its assets are subject.  The Buyer does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any Governmental Authority in order for the Parties to consummate the
transactions contemplated by this Agreement (including the assignments and
assumptions referred to in Section 2 above).
 
 
20

--------------------------------------------------------------------------------

 
(d)           Brokers’ fees.  The Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.
 
(e)           Funds.  The Buyer has or will have sufficient funds at Closing  to
consummate the transactions under this Agreement.
 
                         (f)           Status.  The Buyer is a sophisticated
purchaser and has made its own independent investigation and analysis regarding
the Operations, the Acquired Assets and the Assumed Liabilities.  The Buyer
acknowledges it has been afforded the due diligence information requested by the
Buyer and is not relying on any statements, representations or warranties made
by the Seller, other than as expressly set forth in this Agreement.  The Seller
has no liability to the Buyer resulting from the use of any information or
materials made available to the Buyer as part of “due diligence” activities or
presentations.  The Seller is not making any representations or warranties with
respect to estimates, projections or forecasts involving the Operations or the
Acquired Assets.  The Buyer acknowledges that if the Closing occurs, the Buyer
will acquire the Acquired Assets without any surviving representations or
warranties (except as otherwise provided in this Agreement), on an “as is”
basis.
 
           5.           Pre-Closing Covenants.  The Parties agree as follows
with respect to the period between the execution of this Agreement and the
Closing.
 
(a)           General.  Each of the Parties shall use its commercially
reasonable efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
Closing conditions set forth in Section 7 below).
 
(b)           Notices and consents.  The Seller shall give any notices to third
parties, and the Seller shall use its reasonable commercial efforts to obtain
any third party consents referred to in Section 3(c), including each of the
Consents.  Each of the Parties shall give any notices to, make any filings with,
and use its reasonable commercial efforts to obtain any authorizations,
consents, and approvals of Governmental Authorities in connection with the
matters referred to in Section 3(c) and Section 4(c) above, including each of
the Consents.
 
(c)           Conduct of Operations.  The Seller shall not, with respect to the
Operations, engage in any practice, take any action, or enter into any
transaction outside the Ordinary Course of Business without the Buyer's prior
written consent, not to be unreasonably withheld. The Seller shall keep the
Operations substantially intact, including its present operation, physical
facilities, insurance policies and working conditions.
 
(d)           Access.  The Seller shall permit representatives of the Buyer to
have reasonable access during normal business hours, and in a manner so as not
to interfere with the normal business operations of the Seller and subject to
applicable confidentiality restrictions disclosed to the Buyer, to the Seller
Owned Premises, personnel, books, records (including Tax records), contracts,
and documents of or pertaining to the Operations and shall furnish the Buyer
with copies of such documents and instruments and with such information with
respect to the Operations as the Buyer may from time-to-time reasonably
request.  Such obligations of the Seller shall include, but not be limited to,
permitting an environmental consulting or other firm selected by the Buyer to
perform an assessment and investigation with respect to the Acquired Assets,
including the Seller Owned Premises, in scope, form, and content acceptable to
the Buyer.  The Seller shall permit representatives of the Buyer to have further
access if, after reviewing such report, the Buyer desires to have further
environmental-related assessments, tests, audits, or investigations made.  No
investigation by the Buyer shall affect in any manner the representations and
warranties made by the Seller in this Agreement, nor any other certificate or
agreement furnished or to be furnished by the Seller to the Buyer or its
representatives in connection herewith or pursuant hereto, and the right of the
Buyer to rely on them.
 
 
21

--------------------------------------------------------------------------------

 
(e)           Notice of Developments.  Each Party shall give prompt written
notice to the other Party of any material adverse development causing a breach
of any of its own representations and warranties in Section 3 and Section 4
above.  No disclosure by any Party pursuant to this Section 5(e), however, shall
be deemed to amend or supplement the Seller Disclosure Schedule or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.
 
(f)           Exclusivity.  Neither the Seller nor its Affiliates shall (i)
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of the Acquired Assets or (ii) participate in
any discussions or negotiations regarding, furnish any information with respect
to, or assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing.  The Seller will
notify the Buyer immediately if any Person makes any proposal, offer, inquiry,
or contact with respect to any of the foregoing.
 
(g)           Maintenance of Real Property.  The Seller shall maintain the
Seller Owned Premises, including all of the Improvements, in substantially the
same condition as existed on the date of this Agreement, ordinary wear and tear
excepted, and shall not demolish or remove any of the existing Improvements, or
erect new Improvements on any portion thereof, without the prior written consent
of the Buyer.
 
(h)           Title Insurance and Surveys.
 
  The Seller shall use its commercially reasonable efforts to assist the Buyer
in obtaining the Title Commitments, Title Policies and Surveys in form and
substance as set forth in Section 7 below, within the time periods set forth
therein, including removing from title any Liens or other Title Commitment
exceptions that are not Permitted Encumbrances. The Seller shall provide the
Title Company with any affidavits, indemnities, memoranda or other assurances
requested by the Title Company to issue the Title Policies.
 
(i)           Employees.
 
  Schedule 5(i) sets forth certain covenants and agreements of the Parties with
respect to certain employees of the Seller.
 
           6.           Post-Closing Covenants.  The Parties agree as follows
with respect to the period following the Closing.
 
(a)           General.  In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties shall take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8
below).  The Seller acknowledges and agrees that from and after the Closing, the
Buyer shall be entitled to possession of all readily available documents, books,
records (including Tax records), agreements, and financial data of any sort
relating to the Acquired Assets.
 
 
22

--------------------------------------------------------------------------------

 
(b)           Litigation support.  If and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand either pending at the time of
Closing or brought within two years following the Closing, in connection with:
(i) any transaction contemplated under this Agreement; or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Acquired Assets, the other Party shall
cooperate with the contesting or defending Party and its counsel in the contest
or defense, make available its personnel, and provide such testimony and access
to its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor under Section 8 below).
 
(c)           Transition.  The Seller shall not take any action that is designed
or intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of the Operations from maintaining the
same business relationships with the Buyer after the Closing as it maintained
with the Seller prior to the Closing.
 
(d)           Confidentiality.  Each of the Parties shall hold, and shall cause
its representatives to hold, in confidence all documents and information
furnished to it by or on behalf of the other Party in connection with the
transactions contemplated hereby pursuant to the terms of the Mutual
Non-Disclosure Agreement entered into by the Seller and the Buyer prior to the
date of this Agreement (the “NDA”), which shall continue in full force and
effect until the Closing Date, at which time the NDA and the obligations of the
Parties under this Section 6(d) shall terminate.  If for any reason this
Agreement is terminated prior to the Closing Date, the NDA shall nonetheless
continue in full force and effect in accordance with its terms.


(e)           Bulk Transfer Laws.  The Buyer hereby waives compliance by the
Seller with the provisions of any so called “bulk transfer laws” of any
jurisdiction in connection with the sale of the Acquired Assets to the Buyer; it
being understood that any Liabilities arising out of the failure of the Seller
to comply with the requirements of any such “bulk transfer laws” shall be
treated as Excluded Liabilities.
 
           7.           Conditions to Obligation to Close.
 
(a)           Conditions to obligation of the Buyer.  The obligation of the
Buyer to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:
 
(i)           the representations and warranties set forth in Section 3 above
shall be true and correct in all material respects at and as of the date hereof
and at and as of the Closing Date (except that representations and warranties
that are made as of a specified date need be true and correct in all material
respects only as of such date), except to the extent that such representations
and warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the date hereof and at and as of the
Closing Date (except that representations and warranties that are made as of a
specified date need be true and correct in all respects only as of such date);
 
 
23

--------------------------------------------------------------------------------

 
(ii)           the Seller shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Effect” in which case the Seller shall have
performed and complied with all of such covenants (as so written, including the
term “material” or “Material”) in all respects through the Closing;
 
(iii)           no action, suit, or proceeding shall be pending or threatened
before (or that could come before) any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction or before (or that
could come before) any arbitrator wherein an unfavorable injunction, judgment,
order, decree, ruling, or charge would: (A) prevent consummation of any of the
transactions contemplated by this Agreement; (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; (C)
adversely affect the right of the Buyer to own the Acquired Assets or to conduct
the Operations, as presently conducted; or (D) affect adversely the business,
assets, properties, operation (financial or otherwise), or prospects of the
Buyer with respect to its ownership of the Acquired Assets or operation of its
business as a result of such acquisition (and no such injunction, judgment,
order, decree, ruling, or charge shall be in effect);
 
(iv)           the Seller shall have executed and delivered to the Buyer a
certificate to the effect that each of the conditions specified in Section
7(a)(i)-(iii) above is satisfied in all respects;
 
(v)           the Seller shall have procured all of the Consents specified in
Section 5(b) above;
 
(vi)           the Seller shall have executed and delivered to the Buyer an
Assignment and Bill of Sale in form and substance as set forth in Exhibit A
attached hereto;
 
(vii)           the Seller shall have executed and delivered to the Buyer a
Warranty Deed in form and substance as set forth in Exhibit B attached hereto;
 
 
24

--------------------------------------------------------------------------------

 
(viii)           the Seller shall have executed and delivered to the Buyer the
Intellectual Property License Agreement in form and substance as set forth in
Exhibit C attached hereto, and shall have delivered to Buyer the deliverables
specified in Section 3.1 of such Intellectual Property License Agreement;
 
(ix)           the Seller shall have delivered to the Buyer the Acquired
Software Applications;
 
(x)           the Buyer shall have employed a sufficient number of Offered
Employees that it believes are  necessary or appropriate to own, lease and/or
operate the Acquired Assets or to operate the Operations following the Closing,
as presently conducted, and such employees shall have entered into
confidentiality agreements with the Buyer in form and substance reasonably
satisfactory to the Buyer;
 
(xi)           the Seller shall have executed and delivered to the Buyer a
transition services agreement in substantially the form of Exhibit D attached
hereto (the “Transition Services Agreement”);
 
(xii)           all actions to be taken by the Seller in connection with
consummation of the transactions contemplated by this Agreement and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Buyer;
 
(xiii)           the Buyer shall have obtained, no later than 10 days prior to
the Closing, a commitment for an ALTA Owner’s Title Insurance Policy 2006 Form
or other form of policy acceptable to the Buyer for the Seller Owned Premises,
issued by a title insurance company satisfactory to the Buyer (the “Title
Company”), together with legible copies of all documents referenced therein (the
“Title Commitments”);
 
(xiv)           at the Closing, the Buyer shall have obtained title insurance
policies from the Title Company (which may be in the form of a mark-up of a pro
forma of the Title Commitments) in accordance with the Title Commitments,
insuring the Buyer’s fee simple title to the Seller Owned Premises, as of the
Closing Date (including all recorded appurtenant easements, insured as separate
legal parcels), with gap coverage from the Seller through the date of recording,
subject only to Permitted Encumbrances, in such amount as the Buyer determines
to be the value of the Seller Owned Premises insured thereunder and which shall
include the endorsements identified herein (the “Title Policies”); the Title
Policies shall have the creditor’s rights exception deleted, and shall include
the following endorsements or shall provide affirmative coverage against the
following (to the extent available in the applicable jurisdiction, but
regardless of whether any additional amount is charged for such endorsement), in
form and substance reasonably acceptable to the Buyer: (A) extended coverage
endorsement (insuring over the general or standard exceptions); (B) ALTA Form
3.1 zoning endorsement (with parking and loading docks), or if unavailable in
the applicable jurisdiction, a satisfactory zoning letter from the local zoning
authorities; (C) a survey accuracy endorsement (insuring that the Seller Owned
Premises described therein is the real property shown on the Survey delivered
with respect thereto and that such Survey is an accurate survey thereof); (D)
access endorsement (insuring that the Seller Owned Premises described therein is
adjacent to a public street and has direct and unencumbered pedestrian and
vehicular access to such public street); (E) ALTA Form 9 owner’s comprehensive
endorsement; (F) tax parcel number endorsement (insuring that the tax parcel
number in the endorsement includes the Seller Owned Premises insured thereunder
and no other real property); (G) if the Seller Owned Premises insured therein
consists of one or more adjacent parcels, a contiguity endorsement (insuring
that all of such parcels are contiguous to one another without any gaps or
gores); (H) utilities endorsement (insuring the availability of utilities to the
Seller Owned Premises); and (I) such other endorsements as reasonably requested
by the Buyer; and the Seller shall pay all fees, costs and expenses with respect
to the Title Commitments and Title Policies;
 
(xv)           the Buyer shall have obtained, no later than 10 days prior to the
Closing, a survey for the Seller Owned Premises, dated no earlier than the date
of this Agreement, prepared by a surveyor licensed in the jurisdiction where the
Seller Owned Premises is located, satisfactory to the Buyer, and conforming to
2011 ALTA/ACSM Minimum Detail Requirements for Land Title Surveys including
Table A Items Nos. 1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(b), 13, 14,
15, and 16, and such other standards as the Title Company and the Buyer require
as a condition to the removal of any survey exceptions from the Title Policies,
and certified to the Buyer and the Title Company, in a form and with a
certification satisfactory to each of such parties (the “Surveys”); the Surveys
shall not disclose any encroachment from or onto any of the Seller Owned
Premises or any portion thereof or any other survey defect that has not been
cured or insured over to the Buyer’s reasonable satisfaction prior to the
Closing; and the Buyer shall have paid or committed to pay all fees, costs and
expenses with respect to the Surveys;
 
 
25

--------------------------------------------------------------------------------

 
(xvi)           the Seller shall have executed and delivered to the Buyer a
non-foreign affidavit dated as of the Closing Date, sworn under penalty of
perjury and in form and substance required under Treasury Regulations issued
pursuant to Code §1445 stating that the Seller is not a “foreign person” as
defined in Code §1445;
 
(xvii)           no damage or destruction or other change has occurred with
respect to the Seller Owned Premises or any portion thereof that, individually
or in the aggregate,  would materially impair the use or occupancy of such real
property as currently used or occupied;
 
(xviii)           the Seller shall have executed and delivered to the Buyer a
lease agreement in substantially the form of Exhibit E attached hereto (the
“Lease Agreement”);
 
(xix)           the Buyer shall have obtained, and be satisfied in its sole
discretion with, the results of such environmental assessment and such other
investigations or assessments deemed necessary by the Buyer, in its sole
discretion, conducted with respect to the Seller Owned Premises;
 
(xx)           all Liens relating to the Acquired Assets shall have been
released in full, and the Seller shall have delivered to the Buyer written
evidence, in form satisfactory to the Buyer in its sole discretion, of the
release of all such Liens; and
 
(xxi)           the Seller shall have executed and delivered to the Buyer a
certificate of the secretary or an assistant secretary of the Seller, dated the
Closing Date, in form and substance reasonably satisfactory to the Buyer, as to:
(i) no amendments to the certificate of incorporation (or other formation) of
such Person since the date of this Agreement; (ii) the bylaws (or other
organizational documents) of such Person; and (iii) any resolutions of the board
of directors (or other authorizing body) (or a duly authorized committee
thereof) of such Person relating to this Agreement and the transactions
contemplated by this Agreement.
 
The Buyer may waive any condition specified in this Section 7(a) if it executes
a writing so stating at or prior to the Closing.
 
(b)           Conditions to obligation of the Seller.  The obligation of the
Seller to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:
 
(i)           the representations and warranties set forth in Section 4 above
shall be true and correct in all material respects at and as of the date hereof
and at and as of the Closing Date (except that representations and warranties
that are made as of a specified date need be true and correct in all material
respects only as of such date) except to the extent that such representations
and warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the date hereof and at and as of the
Closing Date (except that representations and warranties that are made as of a
specified date need be true and correct in all material respects only as of such
date);
 
(ii)           the Buyer shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Effect” in which case the Buyer shall have
performed and complied with all of such covenants (as so written, including the
term “material” or “Material”) in all respects through the Closing;
 
 
26

--------------------------------------------------------------------------------

 
(iii)           no action, suit, or proceeding shall be pending or threatened
before (or that could come before) any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before (or that
could come before) any arbitrator wherein an unfavorable injunction, judgment,
order, decree, ruling, or charge would: (A) prevent consummation of any of the
transactions contemplated by this Agreement; or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);
 
(iv)           the Buyer shall have executed and delivered to the Seller a
certificate to the effect that each of the conditions specified in Section
7(b)(i)-(iii) above is satisfied in all respects;
 
(v)           the Buyer shall have executed and delivered to the Seller the
Transition Services Agreement; and
 
(vi)           the Buyer shall have executed and delivered to the Seller an
Assumption Agreement in form and substance as set forth in Exhibit F attached
hereto.
 
The Seller may waive any condition specified in this Section 7(b) if it executes
a writing so stating at or prior to the Closing.
 
           8.           Remedies for Breaches of this Agreement.
 
(a)           Survival of representations and warranties.
 
  All of the representations and warranties of the Seller contained in Sections
3(f)-(h), Sections 3(j)-(r), and Sections 3(v)-(x) above shall survive the
Closing (even if the Buyer knew or had reason to know of any misrepresentation
or breach of warranty at the time of Closing) and continue in full force and
effect for a period of fifteen months.  All of the other representations,
warranties and covenants of the Buyer and the Seller contained in this Agreement
(including the representations and warranties of the Seller contained in Section
3(a)-(e), Section 3(i), and Sections 3(s)-(u) above shall survive the
Closing  (even if the damaged Party knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) (subject to any
applicable statutes of limitations (after giving effect to any extensions or
waivers)).
 
(b)           Indemnification provisions for benefit of the Buyer.
 
(i)           If the Seller breaches (or if any third party alleges facts that,
if true, would mean the Seller has breached) any of its representations,
warranties, and covenants contained in this Agreement and, if there is an
applicable survival period pursuant to Section 8(a) above, provided that the
Buyer makes a written claim for indemnification against the Seller pursuant to
Section 10(g) below within such survival period, then, as the Buyer’s sole and
exclusive remedy (except as otherwise provided in Section 16.2 of the MSA), the
Seller agrees to indemnify the Buyer from and against, subject to the
limitations contained in clauses (iii) and (iv) below, the entirety of any
Adverse Consequences the Buyer may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences the Buyer may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach).
 
 
27

--------------------------------------------------------------------------------

 
(ii)           The Seller agrees to indemnify the Buyer from and against the
entirety of any Adverse Consequences the Buyer may suffer resulting from,
arising out of, relating to, in the nature of, or caused by:
 
(A)           any Liability of the Seller that is not an Assumed Liability
(including any Liability of the Seller that becomes a Liability of the Buyer
under any common law doctrine of de facto merger or successor Liability, under
Environmental, Health, and Safety Requirements, or otherwise by operation of
law); and
 
(B)           any Liability of the Seller for the unpaid Taxes of any Person
under any provision of state, local, or foreign law, as a transferee or
successor, by contract, or otherwise, that is not the responsibility of the
Buyer pursuant to this Agreement.
 
(iii)           Notwithstanding anything to the contrary set forth in this
Agreement, other than with respect to the representations and warranties of the
Seller contained in Sections 3(a)-(e), 3(i) and 3(l) or in the case of fraud
(for which the following limitation will not apply), the Buyer shall not be
entitled to indemnification pursuant to Section 8(b)(i) with respect to any
claim for indemnification unless and until the aggregate amount of Adverse
Consequences suffered by the Buyer exceeds $50,000, at which point the Seller
will be obligated to indemnify the Buyer from and against all such Adverse
Consequences in excess of such amount.
 
(iv)           Notwithstanding anything to the contrary set forth in this
Agreement, other than with respect to the representations and warranties of the
Seller contained in Sections 3(a), 3(b) and 3(e) or in the case of fraud (for
which the following limitation will not apply), the maximum aggregate Liability
of  the Seller with respect to Adverse Consequences indemnifiable pursuant to
Section 8(b)(i) shall not exceed $800,000; provided, however, that
notwithstanding the foregoing, with respect to the representations and
warranties of the Seller contained in Section 3(l), if the Buyer shall have
notified the Seller of any breach of such representations and warranties
contained in Section 3 (l) within the six-month period following the Closing
Date, then the maximum aggregate Liability of the Seller with respect to Adverse
Consequences indemnifiable pursuant to Section 8(b)(i) with respect to such
breach shall not exceed the Purchase Price, provided that, in no case, shall the
Buyer be entitled to any duplicative recovery of Adverse Consequences in
connection with the breach of any other representations and warranties of the
Seller contained in Section 3.
 
(c)           Indemnification provisions for benefit of the Seller.  If the
Buyer breaches (or if any third party alleges facts that, if true, would mean
the Buyer has breached) any of its representations, warranties, and covenants
contained in this Agreement, and, if there is an applicable survival period
pursuant to Section 8(a) above, provided that the Seller makes a written claim
for indemnification against the Buyer pursuant to Section 10(g) below within
such survival period specifying in reasonable detail the breach of the
misrepresentation, warranty or covenant that has occurred and the Adverse
Consequences that have and will occur as a result thereof, then the Buyer agrees
to indemnify the Seller from and against the entirety of any Adverse
Consequences that the Seller may suffer through and after the date of the claim
for indemnification (including any Adverse Consequences that the Seller may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach).
 
 
28

--------------------------------------------------------------------------------

 
(d)           Matters involving third parties.
 
(i)           If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) that may give rise to
a claim for indemnification against the other Party (the “Indemnifying Party”)
under this Section 8, then the Indemnified Party shall promptly notify the
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.
 
(ii)           The Indemnifying Party shall have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as: (A) the
Indemnifying Party notifies the Indemnified Party in writing within 15 days
after the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party shall indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party shall have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder; (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief; (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party; and (E) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.
 
(iii)           So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Section 8(d)(ii) above: (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; (B) the Indemnified
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party, not to be withheld unreasonably, provided
that the Indemnifying Party may withhold consent if such consent would require
the Indemnifying Party to admit fraud or intentional wrongdoing; and (C) the
Indemnifying Party shall not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party, not to be withheld unreasonably, provided that
the Indemnified Party may withhold consent if such consent would require the
Indemnified Party to admit fraud or intentional wrongdoing.
 
(iv)           If any of the conditions in Section 8(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith; provided, however, that if the Third
Party Claim involves relief other than money damages only, the Indemnified Party
shall not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party), (B) the Indemnifying Party shall reimburse the Indemnified
Party promptly and periodically for the costs of defending against the Third
Party Claim (including reasonable attorneys’ fees and expenses), and (C) the
Indemnifying Party shall remain responsible for any Adverse Consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim to the fullest extent provided in
this Section 8.
 
 
29

--------------------------------------------------------------------------------

 
(e)           Determination of Adverse Consequences.  All indemnification
payments under this Section 8 shall be deemed adjustments to the Purchase Price.
 
(f)           Other indemnification provisions.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy any Party may have for breach of representation,
warranty, or covenant.
 
           9.           Termination.
 
(a)           Termination of Agreement.  Certain of the Parties may terminate
this Agreement as provided below:
 
(i)           the Parties may terminate this Agreement by mutual written consent
at any time prior to the Closing;
 
(ii)           the Buyer may terminate this Agreement by giving written notice
to the Seller at any time prior to the Closing: (A) if the Seller has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Buyer has notified the Seller of the breach, and
the breach has continued without cure for a period of 10 days after the notice
of breach; or (B) if the Closing shall not have occurred on or before February
28, 2014, by reason of the failure of any condition precedent under Section 7(a)
above (unless the failure results primarily from the Buyer breaching any
representation, warranty, or covenant contained in this Agreement); and
 
(iii)           the Seller may terminate this Agreement by giving written notice
to the Buyer at any time prior to the Closing: (A) if the Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Seller has notified the Buyer of the breach, and the
breach has continued without cure for a period of 10 days after the notice of
breach; or (B) if the Closing shall not have occurred on or before February 28,
2014, by reason of the failure of any condition precedent under Section 7(b)
above (unless the failure results primarily from the Seller breaching any
representation, warranty, or covenant contained in this Agreement).
 
(b)           Effect of termination.  If any Party terminates this Agreement
pursuant to Section 9(a) above, all rights and obligations of the Parties
hereunder shall terminate without any Liability of any Party to any other Party
(except for any Liability of any Party then in breach).
 
           10.           Miscellaneous.
 
(a)           Press releases and public announcements.  No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by Applicable Law or any listing or trading
agreement concerning its publicly-traded securities (in which case the
disclosing Party shall use its reasonable commercial efforts to advise the other
Party prior to making the disclosure).
 
 
30

--------------------------------------------------------------------------------

 
(b)           No third-party beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person (including the employees of the Seller) other
than the Parties and their respective successors and permitted assigns.
 
(c)           Entire agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they relate in any way to
the subject matter hereof.  Neither Party is under any legal obligation to enter
into or complete the transactions under this Agreement until this Agreement has
been executed and delivered by both Parties.
 
(d)           Succession and assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that the Buyer may:  (i) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates; and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases such Buyer shall continue to
be responsible for the performance of the obligations so assigned).
 
(e)           Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile or electronic mail), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
(f)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(g)           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given: (i) when
delivered personally to the recipient; (ii) one Business Day after being sent to
the recipient by reputable overnight courier service (charges prepaid); (iii)
one Business Day after being sent to the recipient by facsimile transmission or
electronic mail; or (iv) four Business Days after being mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:
 
If to the Seller:
 
Prior to December 1, 2013:
 
c/o Silicon Graphics International Corp.
46600 Landing Parkway
Freemont, California 94538
Attention: General Counsel
Telephone:  +1 510-933-8000


On or after December 1, 2013:


 
31

--------------------------------------------------------------------------------

 
c/o Silicon Graphics International Corp.
900 North McCarthy Boulevard.
Milpitas, California 95035
Attention: General Counsel
Telephone:  +1 510-933-8000


If to the Buyer:
 
c/o Jabil Circuit, Inc.
10560 Dr. ML King Jr. Street North
St. Petersburg, Florida 33716
Attention: General Counsel
Telephone:  +1 727 577 9749
Facsimile:  +1 727 803-3415
E-mail:  JabilLegal@jabil.com
 
With copies to:
 
Holland & Knight, LLP
100 North Tampa Street
Suite 4100
Tampa, Florida 33602
Attention:  Chester E. Bacheller
Telephone:  +1 813 227 6431
Facsimile:  +1 813 229 0134
E-mail:  chet.bacheller@hklaw.com


 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
(h)           Governing law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
(i)           Amendments and waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and the Seller.  The Seller may consent to any such amendment at any time
prior to the Closing with the prior authorization of its board of directors or
stockholders.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.
 
(j)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
 
32

--------------------------------------------------------------------------------

 
(k)           Expenses.  Except as otherwise specifically set forth in Sections
2(h) and 7(a), the Buyer and the Seller shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated by this Agreement.
 
(l)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  Except as otherwise
provided in Section 3, nothing in the Seller Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless such Disclosure Schedule specifically identifies the exception with
particularity and describes the relevant facts in reasonable detail.  Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty has to do with the existence of the document or other item
itself).  The Parties intend that each representation, warranty, and covenant
contained herein shall have independent significance.  If any Party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
the Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.
 
(m)           Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
(n)           Specific performance.  Each Party acknowledges and agrees that the
other Party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to seek injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in addition to any other remedy to
which such Party may be entitled, at law or in equity.  In particular, the
Parties acknowledge that the Seller’s businesses is unique and recognize and
affirm that in the event that the Seller breaches this Agreement, money damages
would be inadequate and the Buyer would have no adequate remedy at law, so that
the Buyer shall have the right, in addition to any other rights and remedies
existing in its favor, to enforce its rights and the other Parties’ obligations
hereunder not only by action for damages but also by action for specific
performance, injunctive, and/or other equitable relief.
 
(o)           Submission to jurisdiction.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in New York, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court.  Each Party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto.  Any Party may
make service on the other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 10(g) above.  Nothing in this Section 10(o),
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law or in equity.  Each Party agrees that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law or in equity.
 
 
[Signature Page to Follow]
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.
 
 

 
 

   JABIL CIRCUIT, INC.        By: /s/ James C. Luginbill        Name: James C.
Luginbill        Title: Vice President, Global Business Units            SILICON
GRAPHICS INTERNATIONAL CORP.        By: /s/ Cassio Conceicao        Name: Cassio
Conceicao        Title: Chief Operating Officer

 
 
 
 
[Signature Page to Asset Purchase Agreement]
 
 
 
34
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------